Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  
The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “wherein a portion of the housing below the housing opening retains a portion of the lid extending below said reservoir,” as recited in claims 1 (and claim 27) lines 11-12 must be shown or the feature(s) canceled from the claim(s).  The lid 16 is supported within the confines of the housing opening 14; see below.  No new matter should be entered.


    PNG
    media_image1.png
    764
    825
    media_image1.png
    Greyscale

Therefore, the limitations “housing defines a trough below said housing opening, wherein a lower edge of the lid is received within said trough when the lid is in the opened position,” as recited in claims 20 (and claim 28) lines 10-11 must be shown or the feature(s) canceled from the claim(s).  The lid 16 is supported within the confines of the housing opening 14 and as best construed the trough is shown to be inside the housing opening (see Figure 4); No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “wherein a portion of the housing below the housing opening retains a portion of the lid extending below said reservoir,” in lines 11-12.  Applicant’s drawing Figures 1 and 4 show the lid as being encompassed within the housing opening 14 and lid comprising projections 56 catch an end of stops 57 to resist the lid from further pivoting downwards.  As best seen in the provided drawings the lid is wholly arranged within the housing thus a portion of the housing opening below the housing opening does not retain a portion of the lid, the lid is retained from within the housing opening.  Appropriate clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 14-18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable Hammer (US 3,187,954) in view of Edlund (US 5,143,262).

	Referring to claims 1 and 27.  Hammer discloses a dispenser (10; Figure 1) comprising:
a housing (52; Figure 3) comprising an housing opening (opening for 52);
a lid (12) for covering the housing opening (opening for 52);
a reservoir (volume defined by walls 13 and 14) for holding items (soap) to be dispensed from the dispenser (10), said reservoir (volume defined by walls 13 and 14) being formed on the lid (12) for being received in the housing (52) when the lid (12) covers said housing opening (opening for 52), wherein said reservoir (volume defined by walls 13 and 14) comprises a rear wall (14) moveable with the lid and spaced apart from the lid (12) defining an inlet opening (opening for 10; Figure 3) between the lid (12) and said rear wall (14) for receiving said items (soap) to be dispensed, wherein the lid (12) is rotatable (see Figure 5) relative to the housing (52; Figure 3) from a closed position covering said housing opening (as in Figure 2) to an open position providing access (as in Figure 5) to the inlet opening (opening for 10; Figure 3) allowing for receiving said items (soap) to be dispensed in said reservoir (volume defined by walls 13 and 14); 
wherein a portion of the housing (bottom portion of the housing 52;) below the housing opening retains a portion of the lid (bottom lip flange 62 of lid 12; Figure 5) extending below said reservoir (volume defined by walls 13 and 14) when the lid is in the open position (as shown in Figure 5) for retaining the lid (12) in the open position (as in Figure 5) and a dispensing opening (20) on the lid (12) providing access to the reservoir (volume defined by walls 13 and 14).

Hammer does not disclose wherein the housing retains the lid in the open position.
Edlund disclose a recessed soap dispenser (12; Figure 5) wherein the housing retains the lid in the open position (see Figure 6).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hammer to include the housing retaining the lid in an open position as taught by Edlund because the housing retaining the lid in an open position would provide for an easier replenishing of the dispenser.

Referring to claim 8. Hammer discloses a dispenser (10; Figure 1) wherein when the lid (12) is in the closed position (as in Figure 2) the inlet opening (opening for 10; Figure 3) is defined on top of said reservoir (top of walls 13/14).

Referring to claim 10. Hammer discloses a soap dispenser (10; Figure 1) wherein a reservoir (volume defined by walls 13 and 14) attached to the interior of the lid (12), wherein a reservoir (volume defined by walls 13 and 14) comprises a bottom wall (11) extending between the lid (12) and rear wall (14), and two opposite sidewalls (walls 13) extending between the lid (12) and the rear wall (14) and extending from the bottom (11) in a direction away from said axis (from axis through 52) to said inlet opening (top opening of 10).

Referring to claim 14. Hammer discloses a dispenser (10; Figure 1) wherein the lid (12) is completely removable from said housing (see Figure 3).

Referring to claim 15.  Hammer discloses a dispenser (10; Figure 1) wherein the inner surface of the lid (inner surface of 77) defines an inner surface of the reservoir (volume defined by walls 13 and 14).

Referring to claim 16.  Hammer disclose the reservoir (10) is connected with the lid (77; Figure 3).
Hammer in view of Edlund do not specifically disclose the reservoir is separate from the lid.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have comprised the unitary reservoir and lid construction to be modified into a separate reservoir and a separate lid construction, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin V Erlichman, 168 USPQ 177, 179.

Referring to claim 17.  Hammer in view of Edlund do not disclose a second reservoir for holding items to be dispensed from the dispenser.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have to have modified the teachings of Hammer in view of Edlund to have included a second reservoir for holding items to be dispensed from the dispenser connected to the lid because comprising a single dispenser and attaching multiple copies of that dispenser into a single unit wherein the single modified unit comprises multiple same dispensers is considered obvious and routine for one skilled in the art.

Referring to claim 18.  Hammer in view of Edlund do not disclose said dispenser is coupled to a baby changing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Hammer in view of Edlund to have included the dispenser as a part of a baby changing apparatus because the dispenser can be configured to house articles required for baby changing thus allowing the dispenser to be more useful and potentially increase potential sales of the apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable Hammer (US 3,187,954) in view of Edlund (US 5,143,262) and further in view of Wakam (US 6,405,972).

Referring to claim 3. Hammer in view of Edlund discloses the lid rotates relative to the housing however Hammer does not specifically disclose stopping the rotation of the lid relative to the housing at an angle in the range of 30 degrees to 70 degrees.

Wakam discloses a toilet paper dispenser (212 and 214; Figure 6) wherein a stop (bottom surface of 270; Figure 6) for stopping the rotation of the lid (212; via engaging member 272) relative to the housing at an angle in the range of 30 degrees to 70 degrees (see inclined position of lid 212 with respect to the housing 214; Figure 6; or the length of the curved portion of 270; Figure 5).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hammer in view of Edlund to comprise stopping the rotation of the lid relative to the housing at an angle in the range of 30 degrees to 70 degrees as taught by Wakam because a rotating the lid in the range of 30 degrees to 70 degrees would allow easier access to the interior of the dispenser for loading product.

Referring to claim 4.  Hammer in view of Edlund and Wakam do not specifically disclose the inclined angle of the lid is 60 degrees.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hammer in view of Edlund and Wakam to have included the lid rotating relative to the housing comprising an angle of 60 degrees (the applicant has not provided support in the specifications that a 60 degree incline of the lid is a critical function of the dispenser) and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 3,187,954) in view of Edlund (US 5,143,262) and further in view of Bodziak (US 2008/0011626 A1).

Referring to claim 13. Hammer in view of Edlund does not disclose comprising a depression on the lid adjacent the dispensing opening.
Bodziak discloses a sheet dispenser (20; Figure 1) comprising a depression (27; Figure 1) on the lid (24) adjacent the dispensing opening (26) allowing for easier access to the items to be dispensed through the dispensing opening (26).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hammer in view of Edlund to have included comprising a depression on the lid adjacent the dispensing opening as taught by Bodziak because a depression in the lid adjacent the dispensing opening would provide for an ergonomic lid contour for easily maneuvering a user’s hand at the dispensing opening.

Claims 20-21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 3,187,954) in view of Chen (US 7,051,987).

Referring to claims 20 and 28.  Hammer discloses a dispenser (10; Figure 1) comprising:
a housing (52; Figure 3) comprising a housing opening (front opening of 52);
a lid (12) for covering the housing opening (front opening of 52), wherein the lid (12) rotates relative to the housing opening (front opening of 52) from a closed position (as in Figure 2) covering said housing opening to an open position exposing said housing opening (as in Figure 5);
a reservoir (volume defined by walls 13 and 14) for holding items to be dispensed from the dispenser (Figure 1), said reservoir (volume defined by walls 13 and 14) being formed on the lid (12) for being in the housing when the lid covers said housing opening (front opening of 52); and
a dispensing opening (opening for member 20) on the lid (12) providing access to the reservoir (10).
Hammer does not disclose the housing defines a trough for receiving a lower edge of the lid.
Chen discloses closable dispenser assembly (Figure 1) wherein the housing (10 and 20; Figure 1) defines a trough (13; Figure 2) below said housing opening (below opening 24 when dispenser as seen in Figure 2 is rotated 90 degrees clockwise; see Figure 5), wherein a lower edge of the lid (edge 31 of 30; Figure 2) is received within said trough (13; Figure 2) when the lid is in the open position (as seen in Figure 3) and is retracted (removed) from said trough (13) when lid is in the closed position (see position of 31; Figure 4B and 5).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Hammer to have included the dispenser housing defines a trough for receiving a lower edge of the lid as taught by Chen because the trough receiving a lower edge of the lid would prevent the lid from completely disconnecting from the housing.

Referring to claim 21.  Chen discloses closable dispenser assembly (Figure 1) wherein the lid (30) rotates relative to the housing (10 and 20) about an axis (axis through hinge pin of the lid 30; Figure 2), and wherein said trough (13; Figure 3) is below said axis (axis through hinge pin of the lid 30; Figure 2) when the lid (30) is in the closed position (as in Figure 4).

Allowable Subject Matter
Claims 6,19 and 24-26 are allowed.
Claims 11,12,22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. See amended claims rejected in view of the primary reference of Hammer (US 3,187,954) in view of other references disclosing specific claimed elements cited above.
In view of the Applicant’s amendment, claims 11,12,22 and 23 are now indicated to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 6,19 and 24-26 are allowable.
Regarding arguments pertaining to claim 1, the previous rejection in light of the Hammer reference is amended.  The rejections rely on the primary reference of Hammer in view of Edlund wherein the housing retains a portion of the lid extending below said reservoir when the lid is in the open position for retainin the lid in the open position.
In response to applicant's argument that using the alleged stop of Wakam in the liquid dispenser of Hammer would prevent the liquid dispenser of Hammer from being able to lift and tilt to unlock itself from it case, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s amended claims 1 and 27 to specifically recite “wherein a portion of the housing below the housing opening retains a portion of the lid extending below said reservoir when the lid is in the open position.”  Applicant’s Figures 1 and 4 do not disclose wherein a portion of the housing below the housing opening retains a portion of the lid since the lid is shown to be retained within the housing opening thus, the lid in not retained below the housing opening.  Appropriate corrections are required.
Applicant’s amended independent claims 20 and 28 to specifically recite “housing defines a trough below said housing opening, wherein a lower edge of the lid is received within said trough when the lid is in the opened position.”  As indicated above, Applicant’s Figures 1 and 4 do not disclose wherein housing defines a trough below said housing opening because the lid in mounted in the housing opening and the trough is mounted within the bottom of the housing opening.  Appropriate corrections are required.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, regarding claim 20 and 21 the applicant argues the combination of Hammer and Eberlein prevent the lid from completely disconnecting from the housing is contrary to the teaching of the invention of Hammer.  In view of the Examiner the Applicant’s arguments bodily incorporate the structure of the Hammer invention with the structure of the Eberlein invention as a whole.  It is to be noted Hammer is modified by Eberline by including a trough receiving a lower edge of the lid which would prevent the lid from completely disconnecting from the housing. Furthermore, claim 20 and 21 is now rejected in view of Hammer and new reference of Chen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651